Citation Nr: 1332801	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-11 612 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

Entitlement to service connection for anemia and postoperative residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to January 1995, to include service in the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  This matter was most recently before the Board in March 2013, following entry of an order by the U.S. Court of Appeals (Court) of Appeals for Veterans Claims, at which time it was remanded to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Subsequent to the AMC's attempts to complete the requested actions, the case was returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on her part.


REMAND

By its March 2013 remand, the Board, among other things, directed the AMC to afford the Veteran VA examinations by a hematologist and the other by a gynecologist in order to address the issues involving her anemia and residuals of a hysterectomy.  Separate questions were set forth by the Board to be answered by each examiner.  

On remand, R. Borders, M.D., a VA Compensation and Pension Service physician with Board certification in Occupational Medicine and Public Health, completed disability benefits questionnaires in May 2013 for hematologic, lymphatic, and gynecological conditions, inclusive of medical opinions.  The focus of both examinations/opinions was upon the Veteran's anemia and it was the examiner's opinion that the Veteran's anemia clearly and unmistakably had preexisted her entry onto active duty.  Dr. Borders did not, however, utilize the clear and unmistakable language in ruling out whether the Veteran's preexisting anemia underwent inservice aggravation, consistent with the 38 U.S.C.A. § 1153 (West 2002) and/or 38 C.F.R. 3.306 (2013).  Given that the Court has previously determined by its December 2011 order that there was a lack of clarity as to the standard utilized in determining whether there was clear and unmistakable evidence that preexisting anemia did not undergo inservice aggravation, remand for additional input is required.  

As well, Dr. Borders also indicated in her May 2013 questionnaires that the Veteran's anemia worsened after service and did not improve until a hysterectomy in 2002, which she concluded was for treatment of uterine fibroids and menorrhagia.  Whether the fibroids and menorrhagia preexisted service and were aggravated by service remain unanswered.  The same is true as to whether either entity originated in service, in the alternative, were attributable to service in the Southwest Asia Theatre of Operations as an undiagnosed illness.  Moreover, the question of whether the fibroids or menorrhagia were caused or aggravated by service-connected Raynaud's disease was also not addressed.  

Remand by the Board confers upon the Veteran the right to compliance with the Board's remand order.  Stegall v. West, 12 Vet. App. 268, 270-71 (1998).  Here, further issues remain which must be addressed through corrective actions, prior to the Board's entry of a final administrative decision.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any pertinent reports of VA medical treatment, not already on file, for inclusion in the Veteran's VA claims folder.  

2.  Thereafter, return the disability benefits questionnaires prepared in May 2013 to R. Borders. M.D, at the VA Medical Center in Anchorage, Alaska, to permit Dr. Borders to undertake a further review of the claims folder, prior to the preparation of an addendum by her or her designee to the earlier reports.  That addendum should address specifically the questions relating to the Veteran's anemia and the underlying reason(s) for her hysterectomy and their linkage to service and/or service-connected disability.  

Following a review of the claims folder, the reviewing VA medical professional is asked to address the following questions, providing a complete rationale with citation to the record for the medical opinion furnished: 

a)  Does the evidence of record clearly and unmistakably (i.e., is it undebatable) show that the Veteran's anemia (previously determined by Dr. Borders to have clearly and unmistakably preexisted service) was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

Please identify any such evidence with specificity.  

b)  If and only if the answer to (a) above is no, is it at least as likely as not that the Veteran's anemia had its onset in service or is otherwise attributable to service or any event therein, or is otherwise attributable to an undiagnosed illness with onset during service in the Southwest Asia Theatre of Operations?  Was primary anemia manifested during the one-year period following service exit in January 1995, and, if so, how and to what degree was it manifested? 

c)  If and only if the question of service onset is addressed in (b) above, then also respond to the question of whether it is at least as likely as not that the Veteran's service-connected Raynaud's disease directly caused or aggravated her claimed anemia? 

d)  Does the evidence of record clearly and unmistakably (i.e., is it undebatable) show that the Veteran's uterine fibroids or menorrhagia (determined previously by Dr. Borders as the reasons for the Veteran's hysterectomy) existed prior to her entrance onto active duty in July 1985? 

e)  If and only if the answer to (d) above is yes, does the evidence of record clearly and unmistakably (i.e., is it undebatable) show that any preexisting disorder involving uterine fibroids or menorrhagia was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms

f)  If and only if the answer to either (d) or (e) is no, is it at least as likely as not that either uterine fibroids or menorrhagia had its onset in service or is otherwise attributable to service, or is the result of an undiagnosed illness with onset during service in the Southwest Asia Theatre of Operations? 

(g)  If and only if the question of service onset is addressed in (f) above, then also respond to the question of whether it is at least as likely as not that the Veteran's service-connected Raynaud's disease directly caused or aggravated her uterine fibroids or menorrhagia? 

3.  Lastly, readjudicate the issues on appeal and if any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case and afford her a reasonable period in which to respond, prior to a return of the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


